PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,056,496
Issue Date: 15 Nov 2011
Application No. 12/657,632
Filing or 371(c) Date: 25 Jan 2010
Attorney Docket No. MSH-637 



:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of two maintenance fees for the above-identified patent, filed June 8, 2021.

The petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,056,496 on November 15, 2011.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on November 15, 2015 with no payment received.  Accordingly, the patent expired on November 15, 2015 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

With this petition, the proper statement of unintentional delay has been received.  Office records show the required 3½-year maintenance fee and the two required petition fees were charged to Deposit Account number 13-2492 on August 2, 2021, as 

The second requirement of 37 C.F.R. § 1.378(b) has been satisfied, and the first and third requirements have not.

Regarding 37 C.F.R. § 1.378(b)(1), this patent became expired for the failure to submit two maintenance fees, yet only one maintenance fee has been received.  

Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has included a verified statement from the sole inventor, where she explains an Intellectual Property firm sent her a maintenance fee reminder letter, and the letter was intercepted by her ex-husband.  The declarant does not specify whether this maintenance fee reminder letter concerned the 3½-year maintenance fee or the 7½-year maintenance fee.

The record does not currently support a finding that the entire period of delay was unintentional.  On renewed petition, Petitioner will need to provide more details and address the following deficiencies:

It is not clear why the 7½-year maintenance fee was not included with this petition.  The required fee was not paid when the petition was filed, and Petitioner failed to keep adequate funds in the associated Deposit Account to cover the fee he instructed the USPTO to charge to this account.  Petitioner is reminded that it is the entire period of delay which must be shown to have been unintentional, and this period begins on November 16, 2015 and ends with the payment of both required maintenance fees.

It is not clear whether the aforementioned intercepted maintenance fee reminder pertained to the 3½-year maintenance fee or the 7½-year maintenance fee.  Moreover, if the maintenance fee reminder pertained to 

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply